08/11/2022



                                                                                 Case Number: DA 22-0312




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                        Supreme Court Case No. DA 22-0312


TOWN OF FORT PECK, a political
                           )
Subdivision of the State of Montana,
                           )
                           )
        Appellant,         )
                           )
        vs.                )                              ORDER
                           )
LANNY HANSON, JAMIE HANSON )
AND WINDSOCK LAND AND      )
CATTLE PARTNERSHIP, LLC,   )
                           )
        Appellee.          )


      Upon Motion of the Appellant, with no objection from Appellee, and with

good cause appearing;

      IT IS HEREBY ORDERED that the deadline for filing Appellant’s Opening

Brief is extended, with the new deadline for filing being September 18, 2022.




                                         1                           Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          August 11 2022